DETAILED ACTION
1.	This is a non-final action responsive to communications: The application filed 01/21/2020, which is a reissue application of application number 14/273,979 (the ‘979 application”) filed May 09, 2014, now U.S. Patent No. 10,171,398 (the “‘398 patent”) issued on Jan. 01, 2019.
	Claims 1-17 were initially pending in the application. A preliminary amendment was filed concurrently with the application on 01/21/2020. By way of the preliminary amendment, claims 1-7, 10, 12, and 16 were amended. Therefore, claims 1-17 are currently pending. 

Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent ‘398 is/was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Consent of the Assignee
4.	Since the consent of the assignee is signed by the same person who has signed the declaration, and the declaration (FORM PTO/AIA /07) at page 2 indicates that “[T]he signer, whose title is supplied above, is authorized to act on behalf of the applicant”], the examiner considers the consent to be proper.  

Claim Rejections under 35 USC 251 - Defective Reissue Oath or Declaration
5.	The reissue oath/declaration filed with this application is defective because it fails to identify at least one error that is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414. 
	Examiner notes that in the declaration submitted, the Applicant states the following:
“Applicant believes the original patent to be partly Inoperative or Invalid by reason of the patentee I claiming less than the patentee bad a right to claim in the patent. At least one error is the failure to claim subject matter corresponding to an overlooked embodiment or aspect in the application.” (Id.,)
The error in the claim(s) has not been identified with reference to the specific claim(s) and the specific claim language wherein the error lies. See MPEP at, 1414 (II.) (C). It is not sufficient to for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure1. Rather, the oath/declaration must specifically identify an error. “[I]n identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.” Id., at 1414 (II.)(C.) Applicant is reminded that, in filing of a new declaration any error in the specific claim(s) and the specific claim language wherein the error lies. Id.
The Examiner further acknowledges that, Applicant stating that “the original patent to be wholly or partially Inoperative or invalid” nevertheless, does not mention why the original patent to be wholly or partly inoperative or invalid. Applicant is reminded that the new oath/declaration to be filed must contain the statement(s) required under 37 CFR 1.175 as to the Applicant’s belief that the original patent is wholly or partly inoperative or invalid2. See MPEP 1414, 37 CFR 1.175.       

6.	Claims 1-17 rejected as being based upon a defective reissue Oath or Declaration under 35 U.S.C. 251. See 37 CFR 1.175.
	The nature of the defect(s) in the oath or declaration is set forth above in this Office action.

Claim Rejection – 35 USC 112 2nd ¶
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 12 recites, “perform a control operation for displaying as the identified content image.” This limitation is indefinite and vague.   
	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is rejected under 112 second paragraph because the claim recites, “[A] non-transitory computer-readable recording medium storing a program for performing, the method of claim 1.” There is no link between the processor of claim 1 and the “computer-readable recording medium storing a program” of claim 16. The examiner acknowledges that claim 1 recites, “detecting by a processor of the user device,” however the link between the display the processor that detects the text in claim 1 and the processor of the user device. The examiner notes that it is not known whether the processor of the user device in claim 1 is executing all the function in that claim.3     

Claim Rejection – 35 USC 112 1st ¶
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-17 are rejected under 35 U.S.C. or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed Invention. 
	Claim 1 recites, “determining whether the detected text includes one of key words associated with one or more predefined content images;
identifying a content image among the one or more predefined content images corresponding to the key word in the detected text of the received message”. 
The specification does not have written description support for this limitation. The specification with respect to the issue of content related to a text teaches that the mobile device is in communication with the server in a base station such as Internet. Later the specification teaches that, “[t]he user device may internally extract a content image related to the detected text (or content)” (Id., 9:38-40), or further teaches, “The control unit 170 may acquire a content image related to content of the detected text, and may display the acquired content image as a background of the messenger.” (Id., at 11:8-10) The specification is in communication with the Internet servers to identify the content image, but does not teach that the detected text includes key words associated with one or more predefined content images. 
	Claim 1 recites, “displaying, by the display of the user device, the identified image in an intermediate layer between the background layer and the speech layer of the messenger.” The a speech bubble.” (Id., at 11:25-27) There is no speech layer recited in the specification of the ‘398 patent. 
System claim 12 is rejected for reciting similar limitations. Dependent claims 2-11, 16-17, and 13-15 are rejected for the rejection of their independent claims 1 and 12 respectively.  

Claim Rejection - 35 USC 251, New Matter
11.	Claims 1-17 are rejected under 35 U.S.C. 251 as being based upon New Matter added to the patent for which reissue is sought. The added materials, which are not supported by the patent, are discussed above.
   
Impermissible Recapture
12.	Claim 1-17 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue, which was not present in the 

During prosecution of the ‘979 application, Applicant made several amendment to the claims. For example, in the amendment of 12/19/2016 (“Dec 2016 Amendment,” after the FOA of 10/19/2018), Applicant amended the independent claims 1, 13 (finally renumbered as claim 12) and 17 and argued about the claims. Applicant in particular argued:
“Gabbard fails to disclose or suggest . .displaying, by the display of the user device, a content image matched to the content [in the conversation] in an intermediate layer between the background image and the speech window, in response to the detecting of the text relating to the content...” (Id., Remarks of Dec 2016, p. 11)
Applicant concludes that the combination of Jablokov, Setlur and Gabbard fails to disclose or suggest all of the limitation of the elements of independent claims 1, 13 and 17 as amended. (Id.) Applicant presented this argument to overcome the rejection of claims over Jablokov in view of Setlur and Gabbard. 
In the amendment of 02/17/2017 (“Feb 2017 Amendment,” after advisory action), Applicant amended the independent claims to include the limitation “wherein the content image is selectable by a touch input, and wherein all of the speech window is displayed during the displaying of the content image.” (Id.) Applicant in his remarks argued about the same limitation (see above) argued previously and concluded that the combination of Jablokov, Setlur and Gabbard fails to disclose or suggest all of the limitation of the elements of independent claims 1, 13 and 17 as amended. (Id, Feb 2017 at pp. 11-13) 

In the amendment of 10/16/2017 (“Oct 2017 Amendment,” after the non-final OA of 07/14/2017) Applicant amended the last limitation in the independent claims as follows, “wherein all of the speech window is displayed and at least part of the image is covered by the speech window during the displaying of the content image” (Id.) Applicant in his remarks argued the following;
“Gerszberg, at paragraph [0040] recites that the “user may further return to an original display as shown in FIG. 5 by, for instance, touching the advertisement 300 and/or selecting a function key 142”. Returning to an original display does not equate to “wherein the content image matched to the content in an intermediate layer between the background image and the speech window is selectable by a touch input”, as recited in claim 1, as amended. Hence, Gerszberg fails to disclose the feature above.” (Id., Oct 2017 at p. 9)

Applicant further argued,
“In addition, claim 1, as amended, recites that all of the speech window is displayed and at least part of the content image is covered by the speech window during the displaying of the content image. [Emphasis added]
Droz, Gerszberg, and Gilliam, alone or in combination, fail to disclose that at least part of the content image is covered by the speech window during the displaying of the content image.” (Id.)
In the amendment of 03/22/2018 (“Mar 2018 Amendment,” after the FOA of 01/03/2018) Applicant amended the claims to include, “and at least part of the background image is covered by the speech window,” as part of the wherein clause of the ‘displaying’ of the claims. Applicant presented the following arguments;
“Hence, Droz fails to disclose the features of “displaying, by the display of the user device, a content image matched to the content in an intermediate layer between the background image and the speech window, in response to the detecting of the text relating to the content” and “providing, by the processor of the user device, information related to the content in response to selection of the content image, wherein the content image is selectable by a touch input”, as recited in claim 1. (Id., Mar 2018 Amendment, p. 9) [Emphasis in original]
At page 4 of the Office Action, the Examiner acknowledged that Droz fails to teach, “wherein the content image is selectable by a touch input”, and “wherein all of the speech window is displayed and at least part of the content image is covered by the speech window during the displaying of the content image”. However, the Examiner asserted that Gerszberg teaches the features above and that it would be proper to modify Droz according to Gerszberg. Applicants respectfully disagree.” (Id.) [Emphasis in original]
In the amendment of 08/08/2018 (“Aug 2018 Amendment,” after the appeal conference of 07/13/2018 and filling RCE along with the amendment), Applicant amended the claim to include, “detecting, based on a scheme, by a processor of the user device, text related to a particular content in the conversation;”, and “wherein the providing of the information related to the particular content comprises: determining a type of the particular content when the content image has been selected, executing an internal function or an external function operating in cooperation with the user device according to the type of the particular content, and displaying the information related to the particular content according to the executed internal or external function.”  (Id. pp. 2-3)  
In addition to the amendment, Applicant argued the following in his remarks:
“Applicant contacted the Examiner to indicate that upon removal of a limitation in the claim amendments suggested by the Examiner, the suggested amendment would be acceptable, and further agreed to add the removed limitation as new dependent claims. However, the Examiner indicated that he is not able to enter an Examiner’s Amendment while an Appeal Brief is due, and suggested that an RCE be filed, with the claim amendments, in response to the Notice of Panel Decision from Pre-Appeal Brief Review dated July 13, 2018. Accordingly, Applicant is submitting herewith, an RCE with claim amendments that the Examiner indicated as overcoming all of the cited references.” (Id. Remarks of Aug 2018 at, 8)
It was after the above amendment, which was agreed by the Applicant, the Office allowed the claims. 

The MPEP in 1412.02 states:
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three-step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) First, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 
In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test. 
In the instant reissue application, the applicant amended and broadened independent claims 1, and 12 and claim 16 (now amended as a dependent to claim 1, claiming a non transitory computer readable medium (“CRM”) performing the method claim 1). The amended claims no longer requires the following 4 features or limitations:
(1) “detecting, [based on a scheme], text [related to a particular content in],” 
(2)“in an intermediate layer [which is generated] between the background layer and the speech layer of the messenger, [on which the background image is displayed and the speech layer on which the speech window is displayed, in response to the detecting of the text relating to the particular content; and providing, by the processor of the user device, information related to the particular content in response to selection of the content image, wherein the content image is selectable by a touch input,]” 
(3) “wherein [all of the speech window is displayed and] at least part of the content image and [at least part of] the background image is covered by the speech window,” and 
(4) “[during the displaying of the content image, and wherein the providing of the information related to the particular content comprises: determining a type of the particular content when the content image has been selected, executing an internal function or an external function operating in cooperation with the user device according to the type of the particular content, and displaying the information related to the particular content according to the executed internal or external function]”  (Id., the amended claims 1, 12 and the CRM claim 16).
    
 In other words, the amended claims 1, 12 and the CRM claim 16 are broadened in such a way that no longer requires the four feature, which were added as amendment during the original prosecution of the‘398, patent, and therefore, step (1) is satisfied. 
With respect to the second step of recapture determination and the question that whether applicant surrendered any subject matter MPEP states: 
“[i]t is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” (Id., at 1412.02, II.B.1.)  
The Examiner notes that during the prosecution of the ‘740 application, in addition to the Applicant’s amending claims and making the arguments about them that led to the allowance of the claims (See the history of amendments of Dec 2016, Feb. 2017, Oct 2017, Mar 2018 and Aug 2018, and the discussion of the arguments presented by Applicant discussed above), the examiner indicated the following as the “Reasons for Allowance”:
“In particular, the prior arts of record (i.e. Droz, Gerszberg, Rodriguez, Gilliam, and Jablokov) do not explicitly teach the inventive concept of displaying a speech window including a conversation in a messenger, detecting text related to a particular content of the conversation, displaying a content image matched to the particular content as a background screen in an intermediate layer between a background layer and a speech layer of the messenger, in response to a selection of the content image, providing information related to the particular content, wherein a background image is displayed on the background layer and the speech window is displayed on the speech layer, and wherein all of the speech window is displayed and at least part of the content image and background image is covered by the speech window.
Furthermore, the prior arts of record do not explicitly teach wherein the providing of the information related to the particular content comprises determining a type of the particular content when the content image has been selected, executing an internal function or an external function operating in cooperation with the user device according to the type of the particular content, and displaying the information related to the particular content according to the executed internal or external function, wherein the internal function includes a function of executing an application of the user device and the external function includes one of connecting to an external server and displaying a website of the information, results of searching for information, or acquiring and displaying a coupon related to the particular content.” [Emphasis in original] (Notice of Allowance dated 08/27/2018 at, 2)  

subject matter surrendered in the original prosecution, by the Applicant and therefore step (2) is satisfied. (See MPEP 1412.02)

With respect to the third step of the recapture determination and the question that whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule, MPEP states:
“In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated that to avoid the recapture rule "the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured." Id. at 1361, 98 USPQ2d at 1644. Under this third step, it must be determined if there is entire or substantial recapture of the surrendered subject matter because there is no or insufficient material narrowing to avoid the recapture rule.” (Id., at 1412.02, II.C.)
The examiner determines that while the claims 1 and 12, are amended to include some narrower limitations, the narrow limitations are not related to the surrendered subject matter. For example with respect to limitation (1) identified above, the claim is narrowed by adding the limitation:
“determining whether the detected text includes one of key words associated with one or more predefined content images;
identifying a content image among the one or more predefined content images corresponding to the key word in the detected text of the received message; and” (Id.)

based on a scheme]” limitation, which was surrendered in the Aug 2018 Amendment and Applicant argued about it. The subject matter is now eliminated. As another example, the “displaying, by the display of the user device…” is amended to include “the identified content image” and “the speech layer of the messenger,” is not related to the surrendered subject matter limitation (2), i.e., “on which the background image is displayed …; providing, …, wherein the content image…by a touch input,” added by several amendments of on Feb 2017, Oct 2017, Mar 2018 and Aug 2018 and Applicant argued about them.    
Therefore, it is true that the reissued claims were materially narrowed in other respects, to avoid the recapture rule however, impermissible recapture exist, because the narrowed limitations are not related to the surrendered subject matter. Accordingly, step (3) is satisfied.

Additionally, features or limitations (3), and (4), identified above (which are surrendered subject matter added by amendment of Feb 2017 and Aug. 2018 and Applicant argued about them), are entirely eliminated. Regarding eliminating an entire limitation that was surrendered in a reissue application, the MPEP states the following,
“1) If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251  may be proper. For example, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.” [Emphasis added] (MPEP, 1412.02 (II.)(C.))


The MPEP further states,

“Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other unrelated aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600. But note that even if the SGL limitation in the patent claims was entirely eliminated, the reissue applicant may have added a new limitation that relates to surrendered subject matter” [Emphasis added] (Id.) 

Same analysis applies to the dependent CRM claim 16 as well. 
The Examiner thus determines that, claims 1-17 are recapturing subject matter that was previously surrendered and for that matter (see the 4 identified features or limitations), claims are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. Applicant cannot in one proceeding amend a claim to make the claim allowable, and in another proceeding eliminate the same amended limitations and argues that the claim is still allowable. Because the added or argued limitations are surrendered subject matter and it is improper recapture if applicant write similar claim in scope eliminating the surrendered subject matter. Willingham, 282 F.2d 353, 127 USPQ 211 (CCPA 1960). The question as to whether a reissue patent violates the rule against recapture of subject matter surrendered during original prosecution is a question of law. In re Mostafazadeh, 643 F.3d at 1358, 98 USPQ2d at 1642. See MPEP 1412.02. 


	Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 1-4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (20120011454) in view of Rodriguez (20140136987).
	As to claim 1
Regarding claim 1, Droz teaches a method for providing information through a messenger in a user device, 
the method comprising: displaying, by a display of the user device, a speech window including a message received from an external device and/or the message sent to the external device in the messenger and a background image of the messenger, the background image being displayed on a background layer of the messenger, wherein the speech window is displayed on a speech layer of the messenger (a chat session is displayed including a interaction between at least two participant and the desktop image is the background: Droz ¶0026-¶0027, ¶0052-¶0056, and figure 8);
detecting, by a processor of the user device, text included in the received message; (textual data from the email and/or form the chat between the interaction of the participants are detected: Droz ¶0045, ¶0049-¶0050, and figure 11);
determining whether the detected text includes one of key words associated with one or more predefined content images (intelligent scanning of the textual data stream and data mining is performed. See for example during the chat if the word Pizza is typed, an advertisement for Pizza is displayed: Droz ¶0045, ¶0049-¶0050);
identifying a content image among the one or more predefined content images corresponding to the key word in the detected text of the received message; and
(textual chat related to the interaction of the participants are detected and analyzed and content image associated with the text of the interaction between the two participants is identified: Droz ¶0045, ¶0047, ¶0049-¶0050, and figure 11) 
displaying, by the display of the user device, the identified image in an intermediate layer between the background layer and the speech layer of the messenger, (in response to the extracted text, an advertisement relating to the content of the conversation is displayed between the background layer and the speech layer of the messenger: Droz ¶0045, ¶0047, ¶0050, ¶0052-¶0056, and figure 12]; and
Examiner notes that Droz in Fig. 11 shows that the speech bubble (e.g., “I am hungry!) covers at least part of both the background and the content image, therefore, Dorz teaches the limitation  wherein at least part of the content image and the background image is covered by the speech window. However, to the extent that it is considered that the speech bubble does not cover the content image and the background”, Rodrigues teaches that a speech window covers part of the background content. 
	See for example Rodriguez teaches at least part of the content image and the background image is covered by the speech window during the displaying of the content image [the graphical user interface displays content associated with a conversation between two users in which the 
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz with the teachings of Rodriguez in order to incorporate wherein at least part of the content image and the background image is covered by the speech window, during the displaying of the content image.
	A person of ordinary skilled in the art would have been motivated to make such modification because it allows users to quickly and easily recognize which contacts are involved in a conversation as explained in ¶0065 of Rodriguez.

	As to claim 2
	Regarding claim 2, Droz- Rodriguez teaches the method of claim 1. 
	Droz further teaches wherein the detecting of the text comprises detecting the text related to the content in text that the user inputs into the messenger (text or dialog is extracted from the conversation from any participant that indicates that he/she is hungry: Droz ¶0044-¶0045, ¶0049-¶0050, and ¶0055).
	As to claim 3
	Regarding claim 3, Droz-Rodriguez teaches the method of claim 1. Droz further teaches wherein the detecting of the text comprises detecting the text related to the content in text that the messenger receives from a conversation partner (text or dialog is extracted from the conversation from any participant that indicates that he/she is hungry: Droz ¶0044-¶0045, ¶0049-¶0050, and ¶0055).
As to claim 4
	Regarding claim 4, Droz-Rodriguez teaches the method of claim 1. Droz further teaches wherein the detecting of the text comprises detecting the text related to the content in text that the user inputs into the messenger and text that the messenger receives from a conversation partner (text or dialog is extracted from the conversation from any participant that indicates that he/she is hungry: Droz ¶0044-¶0045, ¶0049-¶0050, and ¶0055).

As to claim 12
	Regarding claim 12, Droz teaches a user device comprising: 
a touch screen (which will be explained to be obvious over Rodriguez) display configured to: display a speech window including a message received from an external device and/or a message sent to the external device in a messenger and a background image of the messenger, the background image being displayed on a background layer of the speech window of the messenger, wherein the speech window is displayed on a speech layer of the messenger, and (a chat session is displayed including a conversation between participants and the desktop image is the background: Droz ¶0026-¶0027, ¶0052-¶0056, and figure 8); 
	receive an input (participants of the chat session can input messages: Droz ¶0026-¶0027 and ¶0052-¶0056); and 
	a processor configured to: detect text included in the received message (text is extracted relating to content of the interaction between two persons: Droz ¶0045, ¶0047, ¶0049-¶0050, and figure 11); 

determine whether the detected text includes one of key words associated with one or more predefined content images (intelligent scanning of the textual data stream and data mining is performed. See for example during the chat if the word Pizza is typed, an advertisement for Pizza is displayed: Droz ¶0045, ¶0049-¶0050);
identify a content image among the one or more predefined content images corresponding to the key word in the detected text of the received message; and
(textual chat related to the interaction of the participants are detected and analyzed and content image associated with the text of the interaction between the two participants is identified: Droz ¶0045, ¶0047, ¶0049-¶0050, and figure 11) 
perform a control operation for displaying, as the identified image in an intermediate layer between the background layer and the speech layer of the messenger, (in response to the extracted text, an advertisement relating to the content of the conversation is displayed between the background layer and the speech layer of the messenger: Droz ¶0045, ¶0047, ¶0050, ¶0052-¶0056, and figure 12]; and
	However, Droz does not explicitly teach a touch screen.
	Rodriguez teaches a touch screen [a touch screen display: Rodriguez ¶0046, ¶0055, and ¶0059].
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz with the teachings of Rodriguez in order to incorporate a touch screen. A person of ordinary skilled in the art would have been motivated to make such modification because, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). In the instant situation, by utilizing a touch screen the user can directly interact with graphical objects that are displayed on the touch screen as explained in ¶0059 of Rodriguez. 
Examiner notes that Droz in Fig. 11 shows that the speech bubble (e.g., “I am hungry!) covers at least part of both the background and the content image, therefore, Dorz teaches the limitation  wherein at least part of the content image and the background image is covered by the speech window. However, to the extent that it is considered that the speech bubble does not cover the content image and the background”, Rodrigues teaches that a speech window covers part of the background content. 
See for example Rodriguez teaches wherein at least part of the content image and background image is covered by the speech window during the displaying of the content image [the graphical user interface displays content associated with a conversation between two users in which the content is displayed over a background associated with a contact of the conversation, thus a content image is displayed as the background and the conversation is overlaid on the background: Rodriguez ¶0015-¶0017, ¶0067 and Figure 1].
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz with the teachings of Rodriguez in order to incorporate wherein all of the speech window is displayed and 
	A person of ordinary skilled in the art would have been motivated to make such modification because it allows users to quickly and easily recognize which contacts are involved in a conversation as explained in ¶0065 of Rodriguez.

	As to claim 16
	Claim 16 is the non-transitory computer-readable recording medium form (the CRM form) of claim 1. See the rejection of claim 1, above.  
16.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (20120011454) in view of Rodriguez (20140136987) in view of Gilliam (20080147501).
	As to claim 5
	Regarding claim 5, Droz-Rodriguez teaches the method of claim 1. However, Droz- Rodriguez does not explicitly teach wherein the displaying of the content image comprises displaying the content image during a preset time period.
	Gilliam teaches wherein the displaying of the content image matched to the content comprises displaying the content image during a preset time period (advertising content/image is displayed during a predetermined time period such as a preset temporal period of 10 seconds: Gilliam ¶0067, ¶0071, ¶0076, and figure 5). 
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz- Rodriguez with the teachings of Gilliam in order to incorporate wherein the displaying of the content image comprises displaying the content image during a preset time period.


	As to claim 14
	Regarding claim 14, Droz-Rodriguez teaches the user device of claim 12. 
	However, Droz- Rodriguez does not explicitly teach wherein the processor is further configured to display the content image during a preset time period.
	Gilliam teaches wherein the processor is further configured to display the content image during a preset time period [advertising content/image is displayed during a predetermined time period such as a preset temporal period of 10 seconds: Gilliam ¶0067, ¶0071, ¶0076, and figure 5]. 
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz-Rodriguez with the teachings of Gilliam in order to incorporate wherein the processor is further configured to display the content image during a preset time period.
	A person of ordinary skilled in the art would have been motivated to make such modification because it displays advertisements after messages are sent in which increases the sender’s exposure to and potential absorption of the advertisements because the sender’s attention is focused on the conservation window watching for a reply from the recipient as explained in ¶0024 and ¶0064 of Gilliam.

17.	Claims 6-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (20120011454) in view of Rodriguez (20140136987) in view of Jablokov et al. (20120303445).
	As to claim 6
	Regarding claim 6, Droz- Rodriguez teaches the method of claim 1. 
	However, Droz- Rodriguez does not explicitly teach wherein the detecting of the text comprises: receiving a user input selecting text of a conversation, which is previously input; and recognizing a content matched to the selected text in response to the user input.
	Jablokov teaches wherein the detecting of the text related to the content comprises: receiving a user input selecting text of a conversation which is previously input [a user input represents selection of an emphasized/highlighted word of the conversation and/or selection of advertising content/ad impressions: Jablokov ¶0105, ¶0206, ¶0226, ¶0228-¶0229, and ¶0303]; and recognizing a content matched to the selected text in response to the user input [content is matched/related or associated with the emphasized/highlighted text: Jablokov ¶0013, ¶0091, ¶0095, ¶0110, ¶0142, and ¶0200].
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz- Rodriguez with the teachings of Jablokov in order to incorporate wherein the detecting of the text related to the content comprises: receiving a user input selecting text of a conversation which is previously input; and recognizing a content matched to the selected text in response to the user input.
	A person of ordinary skilled in the art would have been motivated to make such modification because it provides advertisers the ability to target campaigns to users when they 
	
	As to claim 7
	Regarding claim 7, Droz- Rodriguez teaches the method of claim 1. 
Jablokov further teaches the method of claim 1 further comprising: identifying an information providing scheme for providing information related to the content (determining of the type of the content includes upon selection of an advertising content/ad impressions, a web browser is launched for a purchase or relevant information: Jablokov ¶0105, ¶0202, ¶0206, ¶0228-¶0229, and ¶0303). 
A person of ordinary skilled in the art would have been motivated to modify the Dorz-Rodriguez to identifying an information providing scheme for providing information related to the content, because such modification provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation as explained in ¶0214 of Jablokov.

	As to claim 8
	Regarding claim 8, Droz-Rodriguez teaches the method of claim 1. 
	Jablokov further teaches wherein the internal function includes a function of executing an application of the user device and providing the information related to the content (an application residing on the mobile device provides information related to the content: Jablokov ¶0067, ¶0200, ¶0202, ¶0206, and ¶0211). The same rationale applies as in claim 8.

	As to claim 9
	Regarding claim 9, Droz-Rodriguez teaches the method of claim 1. Jablokov further teaches wherein the external function operating in cooperation with the user device comprises at least one of: a function of connecting to an external server and displaying a website of the information related to the content (the additional content includes a web address that is passed to the mobile phone for display of the web page of information related to the content: Jablokov ¶0128, ¶0237, and ¶0303); 
	a function of connecting to an external server and displaying a result of searching for the information related to the content on a portal site (a result of searches based on the information exchanged or relevant data pertinent to the exchange is displayed: Droz ¶0045-¶0046); and 
	a function of connecting to an external server before acquiring a coupon related to the content and displaying the acquired coupon. The same rationale applies as in claim 7.

	As to claim 10
	Regarding claim 10, Droz- Rodriguez teaches the method of claim 1. 
	However, Droz- Rodriguez does not explicitly teach wherein further comprising displaying the information related to the content by using a speech window.
	Jablokov teaches wherein the providing of the information comprises displaying the information related to the content by using a speech window (information is displayed in the text message: Jablokov ¶0161, ¶0195, ¶0199, and ¶0303).

	A person of ordinary skilled in the art would have been motivated to make such modification because it provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation as explained in ¶0214 of Jablokov.
	As to claim 13
	Regarding claim 13, Droz-Rodriguez teaches the user device of claim 12. 
	However, Droz-Rodriguez does not explicitly teach wherein the processor is further configured to: analyze a type of the content in response to a user input selecting the content image, execute a function matched to the analyzed type of the content, and 
provide the information related to the content through the executed function.
	Jablokov teaches wherein the processor is further configured to: analyze a type of the content in response to a user input selecting the content image (when an advertising content/ad impression has been selected, it triggers the launching of a web browser for displaying related information: Jablokov ¶0032, ¶0119, ¶0202, ¶0206, and ¶0211),
	execute a function matched to the analyzed type of the content (a web browser associated with the mobile communication device is connected internally or externally for displaying related information: Jablokov ¶0067, ¶0200, ¶0202, ¶0206, and ¶0211), 

	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz-Rodriguez with the teachings of Jablokov in order to incorporate wherein the processor is further configured to: analyze a type of the content in response to a user input selecting the content image, execute a function matched to the analyzed type of the content, and provide the information related to the content through the executed function.
	A person of ordinary skilled in the art would have been motivated to make such modification because it provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation as explained in ¶0214 of Jablokov.

18.	Claims 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (20120011454) in view of Rodriguez (20140136987) in view of Ream (20110167445).
	As to claim 11, 15, and 17
	Regarding claim 11, Droz-Rodriguez teaches the method of claim 1. However, Droz-Rodriguez fails to teach wherein the scheme includes a mapping table scheme, a semantic analysis scheme, or an ontology scheme. However, Reams in the same filed of endeavor, teaches that of a mapping table scheme, a semantic analysis scheme, or an ontology scheme (Semantic filter 404 filters content, such as by analyzing the relationship of words, phrases and terms. In one exemplary embodiment, semantic filter 404 is used to distinguish first content from  A person of ordinary skilled in the art would have been motivated to make such modification because it provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation as explained in ¶ 0037, ¶ 0038, ¶ 0039, ¶ 0040 of Reams.
	Claim 15 is dependent on the system claim 12 and is rejected for the same reason and for the reason that the system of claim 12 performing the method of claim 1. Claim 17 is dependent on CRM claim 16 and is rejected for the reason that if the CRM claim 16 executed by a processor, that would perform the method of claim 1.     

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah whose telephone number is (571)272-3770.  The Examiner can normally be reached on M-T - 7:30 AM to 4:30 PM and, F - 8:00 AM to Noon, *Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Signed:

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferee: 

/Ovidio Escalante/
Reexamination Specialist 

/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alternatively, a similar statement, such the provided in the present declaration.
        2 Something as simple as adding the following would be sufficient to the Examiner. “Applicant believes that the original patent to be partly inoperative or invalid by reason of the patentee claiming less than patentee had a right to claim in the patent. Patentee seeks to correct the error by removing the limitation “XXX,” in claims X, and Y.  Without correcting the error as described above, claims X and Y are unduly narrower."
        3 The examiner suggesting” applicant to amend claim 16 to recite, “A non-transitory computer-readable medium storing a program that when executed by ‘a processor’  or ‘the processor of claim 1,’ perform the method of claim 1